Citation Nr: 1746297	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-44 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot bunion, and if so, whether service connection should be granted.

2.  Entitlement to service connection for degenerative changes of the left foot.

3.  Entitlement to service connection for a low back injury.

4.  Entitlement to a rating in excess of 30 percent for residuals of a right foot injury, status post fusion of interphalangeal joint, right great toe with advanced degenerative changes, first metacarpophalangeal joint and hallux valgus.

5.  Entitlement to a rating in excess of 20 percent for severe degenerative joint disease of the right knee, status post meniscectomy.

6.  Entitlement to a rating in excess of 20 percent for severe degenerative joint disease of the left knee.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1979, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in October 2016, the Appeals Management Center (AMC) granted service connection for posttraumatic stress disorder (PTSD) and assigned disability ratings of 30 percent, effective April 22, 2009.  As the October 2016 decision is a full grant of the benefit sought on appeal and the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Following issuance of the April 2017 supplemental statement of the case, additional evidence was received, including VA treatment records, were associated with the claims file.  However, as the Veteran's substantive appeal was received after February 2, 2013, the evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence, which is not the case here.  38 U.S.C. § 7105 (e). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for a low back injury, entitlement to increased ratings for left and right knee disabilities, and entitlement to a TDIU, are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final February 1981 decision, the RO denied service connection for a left foot bunion.
 
2.  The evidence received since the February 1981 decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for left foot bunion.

3.  The Veteran's left foot bunion is etiologically related to service.

4.  The Veteran's left foot degenerative changes did not have its onset in service, arthritis did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service-connected disorder.

5.  The Veteran's right foot disability is not shown to be productive of functional impairment to the extent that there is actual loss of use of the foot.




CONCLUSIONS OF LAW

1.  The February 1981 decision denying the Veteran's claim of for service connection for a left foot bunion is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for a left foot bunion is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left foot bunion have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for degenerative changes of the left foot have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2016).

5.  The criteria for a rating in excess of 30 percent for residuals of a right foot injury, status post fusion of interphalangeal joint, right great toe with advanced degenerative changes, first metacarpophalangeal joint and hallux valgus, is not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.72, Diagnostic Code 5284 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The claim for left foot bunion was last finally denied in a February 1981 RO decision due to absence of a disability, to include in service.  The Veteran did not appeal.  The February 1981 RO denial is therefore final.  38 U.S.C.A. §§ 5104 (West 2014); 38 C.F.R. § 3.104 (2016). 

At the time of the RO decision, service treatment records and various contemporaneous written statements by the Veteran were of record.  The RO denied the claim due to absence of a disability shown in service. 

Since then, updated medical records and lay statements have been received.  Notably, a March 2010 VA examination report shows that the Veteran described onset of left foot bunion after basic training, since service.  The Veteran is presumed credible for purposes of analyzing his petition to reopen.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  His report about a continuity of symptomatology concerning an ongoing disability is new and material evidence.  Id.; 38 C.F.R. §§ 3.156, 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The service connection claim for left foot bunion is reopened.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111. In this instance, it was was noted on his entrance examination that the Veteran had bilateral pes planus, but no other foot abnormalities. As the Veteran is not claiming pes planus, but rather has other foot complaints, the Veteran will be considered to be sound upon entry with regard to all other foot claims. 

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Notably, however, the advantages of these evidentiary presumptions for a chronic disease and in-service aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. §  3.310 (a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. §  3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Left foot bunion

The Veteran contends that he developed a left foot bunion in service and that the condition has remained symptomatic since that time.  

In this case, the medical evidence shows that the Veteran has been diagnosed with a left foot bunion.  Specifically, on VA examination in September 2016 the examiner noted left foot hallux valgus.  A veteran seeking disability benefits must establish not only the existence of a current disability but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his current left foot bunion is related to service.  

The service treatment records show that on service entrance examination the Veteran was noted to have bilateral pes planus, but no other foot abnormalities were noted.  In June 1976, the Veteran was seen and treated for bilateral foot bunions with osteophytic outgrowth on left first metatarsal phalangeal joint (MPJ).  After service, treatment records show that the Veteran underwent repair of hallux valgus deformity of the left great toe in 1981.  Imaging studies in January 1993 showed that the Veteran was status post bilateral bunionectomy.  

June 2002 foot x-rays revealed bilateral advanced degenerative changes involving the first metacarpophalangeal joints with hallux valgus more advanced on the right side.  The examiner diagnosed left foot with advanced degenerative changes of the first metacarpophalangeal joint and hallux valgus.  On VA examination in March 2010, the Veteran reported onset of left foot pain in service associated with a left foot bunion initially noted shortly after basic training.  He related ongoing symptoms associated with the condition despite prior bunionectomy.  

Thereafter, on VA examination in September 2016, the examiner noted a history of left foot hallux valgus diagnosed in 1976, with subsequent surgical repair in 1980/81.  Treatment records reflect ongoing complaints associated with a left foot bunion. 

As an initial matter, the Board finds the Veteran's report of having left foot bunion problems during service to be credible.  This finding is supported by the documentation in the service medical records of treatment for left foot bunion in 1976.  In addition, the Veteran is competent to testify as to the onset and recurrence of his left foot pain, as well as to observable symptoms such as a left foot bunion.  Moreover his reports are relatively consistent with the objective testing and medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran's current left foot hallux valgus had onset in service.  To the extent that the VA examiner in 2010 opined that the left bunion condition was not related to service, the examiner relied on the lack of evidence of treatment for the condition in service.  However, as stated above, this finding is contradicted by the evidence of record, to include the service treatment records which documented a left foot bunion after service induction in 1976.  As explained above, the Board finds the Veteran's statements regarding onset of left foot bunion problems in service to be competent and credible and there is no competent medical opinion weighing against the claim.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left foot bunion have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2. Degenerative changes of the left foot

The Veteran claims entitlement to service connection for left foot degenerative changes as due to service, or in the alternative, as secondary to the service connected right foot and bilateral knee disorders.

The evidence shows that the Veteran has been diagnosed with arthritis of the left foot.  Specifically, on VA examination in September 2016 the examiner noted left foot arthritis.  Thus, the remaining question before the Board is whether his current left foot arthritis is related to service.  

In June 1976, the Veteran was seen and treated for bilateral foot bunions with osteophytic outgrowth on left first MPJ.  The remainder of the service treatment records do not document arthritis of the left foot.

After service, June 2002 x-rays of the feet showed bilateral advanced degenerative changes involving the first metacarpophalangeal joints with hallux valgus, more advanced so on the right side.  A January 2006 imaging study showed degenerative changes in the intertarsal joints of his left foot.  On VA examination in March 2010 the examiner noted moderate degree of degenerative changes of the first metatarsophalangeal joint of the left foot.  

As such, the evidence does not reflect a disability manifested by left foot arthritis in service or within one year following discharge from service.  Therefore, to establish service connection, the evidence must show that the Veteran's current left foot degenerative changes are causally related to service. 

On the question of medical causation, there is evidence for and against the claim.  

The evidence in favor of the claim consists of a VA examiner's opinion in June 2002.  The examiner noted increased callosities on the left foot, increased shoe wear of the left foot, and abnormal weight shifting throughout the Veteran's stride and stance.  The examiner diagnosed left foot with advanced degenerative changes of the first metacarpophalangeal joint and hallux valgus.  The examiner opined that it was at least as likely as not that left foot bony changes developed as pseudogout, which were not likely related to the Veteran's active service.  However, the examiner determined that abnormal weight bearing and altered stride mechanics associated with the service connected right foot and right knee conditions likely aggravated his left foot condition. 

Conversely, a VA examiner in September 2016 determined that the left foot condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of the opinion the examiner noted that there was no medical evidence of left foot arthritis in service or within a year after discharge from service.  Arthritic changes were initially recorded in 2002, 23 years after service.  Moreover, the Veteran's current degenerative changes of the left foot were consistent with his age and the aging process, as well as the Veteran's weight.  In this regard the examiner noted that the Veteran's body mass index placed him in the obese category, and as such his weight would stress the joints of the lower extremities and lead to degenerative changes.  The examiner concluded that the Veteran's degenerative changes were less likely than not related service.  

The examiner acknowledged the medical conclusions of the VA examiner in June 2002 and pointed out that that the opinion was not supported by the facts as the basis of the opinion, the presence of pseudogout and its effect on the development of left foot degenerative changes, was not corroborated by the evidence of record.  That is, there was no evidence in 2002 or thereafter, of diagnosis of pseudogout.  Accordingly, the examiner concluded that the Veteran's left foot condition was less likely than not proximately due to the result of his bilateral knee or right foot condition.  Additionally, the examiner noted that the Veteran's degenerative changes of the left foot were less likely than not permanently worsened beyond normal progression by one or more of those disabilities, to include any gait disturbance resulting from those disabilities.

The Board finds the opinion of the September 2016 VA examiner to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's degenerative changes of the left foot were incurred in service or are secondary to a service-connected disability.  The examiner's findings were based on a review of the evidence and examination of the Veteran.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the Veteran's current degenerative changes of the left foot is related to service or a service-connected disability.  The examiner acknowledged the evidence of record that supported the claim and explained why the reasoning of the supporting opinion was not supported by the evidence of record.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

To the extent the Veteran believes that his current degenerative changes of the left foot are related to service or a service-connected disability, as a lay person, the Veteran does not have the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of foot degenerative changes require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right foot, or the bilateral knee disorders, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of degenerative changes of the left foot is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the left foot in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that his current degenerative changes of the left foot are related to service or a service-connected disorders.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for degenerative changes of the left foot.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, supra; Gilbert, supra.


Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 
VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

38 C.F.R. § 4.71, Diagnostic Code 5284, concerns "other injuries of the foot."  A maximum 30 percent rating is warranted for a severe foot injury.  A NOTE under Diagnostic Code 5284 reflects that a 40 percent rating will be assigned when there is "actual loss of use of the foot."  Id.  Of the diagnostic codes for evaluating foot disabilities (i.e., Diagnostic Codes 5276-5284), there are no criteria for rating a unilateral foot disability higher than 30 percent.  While a maximum 50 percent rating can be assigned for bilateral flatfoot under Diagnostic Code 5276, as well as for bilateral claw foot under Diagnostic Code 5278, here, the evidence does not show that either of these diagnostic codes are applicable.

Regulations indicate that "loss of use of the foot" exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance. 38 C.F.R. § 4.63.  This determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id. 

Additionally, the "amputation rule" under 38 C.F.R. § 4.68 provides that the combined evaluation for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5165, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation.

The Board notes that the evaluation of the same disability under various diagnostic codes is to be avoided, however the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology that justifies an evaluation under one diagnostic code is duplicative of, or overlapping with, the symptomatology that justifies an evaluation under another, separate diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran's service-connected right foot disability is currently assigned the maximum 30 percent rating under Diagnostic Code 5284 and, as noted above, the rating criteria for foot disabilities under Diagnostic Codes 5276-5283 do not afford him a higher rating.  Thus, when taking into consideration 38 C.F.R. 
§ 4.68 and Diagnostic Code 5165, the highest schedular rating to which the Veteran may be entitled is 40 percent; only if the evidence shows that there is "actual loss of use of the foot."

On VA examination in March 2010 the Veteran reported shortening of the right great toe and dissociation of the 2nd toe with calluses of the right foot. He required special shoes with arch supports and braces.  There was numbness of the right foot and leg over the dorsal foot and lateral lower leg.  The Veteran also mentioned that the preceding year he needed an air cast for calcification of the tendon in the foot.  He treated his right foot symptoms with Motrin and Tylenol #3.  He described pain on the heel medial and bunion area, along with some swelling.  The Veteran endorsed weekly flare ups that lasted less than one day, triggered by jumping or bumping.  Flare-ups were relieved by sitting down and resting the foot.  Upon examination there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  There was mid foot misalignment that was not correctable by manipulation.  There was mild pronation in the right foot and right heel valgus of 5 degrees.  X-rays revealed severe degenerative change of first DIP joint with fusion of the first interphalangeal joint.  There was partial subluxation and degenerative change of the second PIP joint, as well as very mild pes planus.  The right foot disability had a moderate to severe effect on his activities of daily living.  The examiner diagnosed surgical dissociation of the right 2nd MTP joint.  

On VA examination in September 2016, the Veteran reported that following his right foot bunionectomy his toe was split open and he was left with a stub.  He complained of pain and cramping.  He rated the pain as 7/10, with swelling and stiffness in the right foot.  His right foot disorder prevented him from doing certain physical activities, including running, exercising and hopping.  He treated his symptoms with ibuprofen and Tylenol several times a day.  The Veteran endorsed flare-up in symptoms three times a week lasting all day, relieved by sitting and elevating the foot.  During flare-ups he was unable to bend his toes and had limited foot function.  The examiner found no functional loss during flare-ups.  There was no additional functional loss due to pain, weakness, fatigability, or incoordination during flare-ups or repeated use.  The Veteran regularly used a brace and occasionally used crutches to assist with ambulation.  Occupationally, the Veteran avoided prolonged walking or standing, or climbing.  The examiner noted surgical shortening of the right big toe distal phalanx, fusion right big toe with scarring that was not painful or unstable, nor did it cover a total area equal to or greater than 39 square cm.  The examiner also reported that functioning was not so diminished that an amputation with prosthesis would equally serve the Veteran.

Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board finds that an initial disability rating higher than 30 percent for a right foot disability is not warranted.  Specifically, the medical and lay evidence does not demonstrate that the Veteran's right foot disability is productive of functional impairment to the extent that there is actual loss of use, which, for VA purposes, is defined as having no remaining effective function other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Stated another way, the current maximum 30 percent rating is appropriate because the evidence shows that the Veteran has effective function remaining in his right foot beyond that which would be equally well served by an amputation with use of a suitable prosthetic device.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right foot symptoms.  However, none of the other diagnostic codes for foot disabilities contained in 38 C.F.R. § 4.71a are applicable here.  These diagnostic codes are organized specifically by the type of symptoms involved in each disability.  Here, the medical evidence reflects that the Veteran has a history of worsening pain in his right foot, which is the predominant symptom.  Other reported symptoms include swelling, numbness and tenderness.  Nevertheless, the record indicates that he can ambulate with the use of assistive devices.  Furthermore, when the VA examiner in 2016 was specifically requested to indicate whether there was functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner  responded in the negative.  Accordingly, as the Veteran's right foot disability does not result in total loss of the foot, a higher rating is not applicable in this case.

In making this determination, the Board has considered the Veteran's statements with respect to the severity of his right foot disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (finding that a veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is competent to report his symptoms, disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from service-connected disabilities in civilian occupations.  Thus, while the Veteran is competent to provide evidence regarding his symptoms, such as pain and tenderness, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  In this case, the findings documented in the VA examination reports and the medical treatment records address the rating criteria under which the Veteran's disability is rated.  As a result, the Board finds that these records are more probative than the Veteran's subjective reports of increased symptomatology in determining whether a higher disability rating is warranted.

Finally, the Board further observes that the Veteran's statements alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, with respect to determining the severity of his right foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim for service connection for left foot bunion is reopened.

Service connection for left foot bunion is granted.

Service connection for degenerative changes of the left foot is denied.

A rating in excess of 30 percent for residuals of a right foot injury, status post fusion of interphalangeal joint, right great toe with advanced degenerative changes, first metacarpophalangeal joint and hallux valgus, is denied.


REMAND

The Board regrets further delay, but additional development is needed prior to disposition of the remaining claims.

1. Low back disability

The Veteran contends that his low back disability is due to an injury incurred in the line of duty on September 24, 1988, while moving a load of equipment during a period of ACDUTRA.  A clinical record entry on that date noted an assessment of soft tissue trauma to the lower back.  He was excused from drill exercises on October 23, 1988 due to severe lumbar pain.  

The Board remanded the claim, in pertinent part, to obtain a VA examination and opinion addressing whether the low back disability arose in service or was otherwise related to any incident in service, to include the documented in-service back injury incurred in September 1988.

On VA examination in September 2016, following a review of the claims file and an examination of the Veteran, the examiner opined that the low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner based the opinion on the finding that while the Veteran was seen for a back injury in September 1988, the back strain was an acute condition that resolved with treatment as there was no evidence of ongoing treatment following the incident until 2002.  Additionally, 2003 x-rays of the lumbar spine  were normal.  However, the evidence in the claims file shows that in 1992, prior to a 1993 motor vehicle accident, the Veteran was seen multiple times for low back pain.  In this regard, in May 1992 he complained of low back pain and was diagnosed with degenerative joint disease of the back.  Thus, because the September 2016 VA examiner's conclusion and supporting information was based on an inaccurate factual premise, an addendum opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).


2. Bilateral knee disabilities

Concerning the claims for higher disability ratings for the right and left knee disabilities, the United States Court of Appeals for Veterans Claims recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that the claims must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A (d) (West 2014).  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

3. TDIU 

The TDIU claim is inextricably intertwined with the Board's grant of service connection for a left foot bunion and the pending assignment of its corresponding rating percentage by the RO, as well as the claims for increased ratings for right and left knee disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dated since June 2017.

2.  Return the claims file to the examiner who provided the September 2016 examination report, if available.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The claims file and a copy of this remand should be available and reviewed by the examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability was caused by or is otherwise related to service, to include the documented in-service injury to the Veteran's back in September 1988.

The examiner is instructed to consider the Veteran's report of symptoms that continued after the September 1988 back injury.  Consideration must be given to the medical treatment records in 1992 that documented treatment for low back pain, including a May 1992 treatment note that recorded a diagnosis of degenerative joint disease of the back.  The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, citing to specific evidence in the file.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service-connected right and left knee disabilities, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged left knee joint.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the right and left knees during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should state whether there is right or left knee instability that is best characterized as moderate or severe.

c) The examiner should assess the impact of the Veteran's service connected right and left knee disability on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


